Citation Nr: 0608305	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  The decision was issued by the RO in 
Cleveland, Ohio.

In January 2006, the Board received correspondence from the 
veteran's accredited representative that contains a request 
for a videoconference hearing.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C., for the following development:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board according to the date of 
his request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

